NO. 12-16-00182-CR

                            IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DARRIUS MONTRALL JONES,                        §      APPEAL FROM THE 7TH
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Darrius Montrall Jones appeals his conviction for robbery. In one issue, Appellant argues
that the judgment imposes unconstitutional court costs. We affirm.


                                        BACKGROUND
       Appellant was charged by indictment with aggravated robbery. He entered a plea of
“guilty” to the lesser included offense of robbery with an agreement for seven years deferred
adjudication supervision.
       Subsequently, the State filed an application to proceed to final adjudication, which
included a request to revoke Appellant’s community supervision. Appellant pleaded “true” to
the allegations in the application. After giving both parties an opportunity to present evidence
and arguments, the trial court granted the application to revoke, found Appellant “guilty” of
robbery, and assessed Appellant’s punishment at imprisonment for seven years. This appeal
followed.


                                        COURT COSTS
       In his sole issue, Appellant argues that this Court should modify the trial court’s
judgment and withdrawal order to remove unconstitutional court costs.
Applicable Law
         The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133 on conviction of a felony. TEX. LOC. GOV’T CODE ANN.
§ 133.102(a)(1) (West Supp. 2016). The money received is divided among a variety of state
government accounts according to percentages dictated by the statute. See id. § 133.102(e) (West
Supp. 2016); Salinas v. State, No. PD–0170–16, 2017 WL 915525, at *1 (Tex. Crim. App. Mar.
8, 2017). The court of criminal appeals has held the statute unconstitutional with respect to two
of these accounts: an account for “abused children’s counseling” and an account for
“comprehensive rehabilitation.” See Salinas, 2017 WL 915525, at *1. As a result, the court
held that any fee assessed pursuant to the statute must be reduced pro rata to eliminate the
percentage of the fee associated with these accounts. Id. The court further held that its holding
applies only to (1) a defendant who raised the appropriate claim in a petition for discretionary
review before the date of the court’s opinion, if the petition is still pending on that date and the
claim would otherwise be properly before the court on discretionary review, or (2) a defendant
whose trial ends after the mandate in Salinas issues. Id. at *6.
Analysis
         Here the final judgment shows a court cost assessment of $289. The bill of costs shows
that the $133 consolidated fee was assessed. However, because (1) no petition for discretionary
review is pending on Appellant’s claim, and (2) the proceedings in the trial court ended on June
24, 2016—well before the court of criminal appeals’s decision in Salinas—the court’s holding in
that case does not apply. See id. Accordingly, we overrule Appellant’s issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                   GREG NEELEY
                                                                      Justice

Opinion delivered August 9, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            AUGUST 9, 2017


                                         NO. 12-16-00182-CR


                                 DARRIUS MONTRALL JONES,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0025-15)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.